Exhibit 32 Certification Pursuant To18 U.S.C. Section 1350,As Adopted Pursuant ToSection 906 of the Sarbanes-Oxley Act of 2002 In connection with the Annual Report of West Coast Bancorp (the “Company”) on Form 10-K for the period ended December 31, 2009, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), the undersigned certify, pursuant to 18 U.S.C. § 1350, as adopted pursuant to § 906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ Robert D. Sznewajs /s/ Anders Giltvedt President and Chief Executive Officer Executive Vice President and Chief Financial Officer March 11, 2010 March 11, 2010
